Citation Nr: 0027430	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  96-49 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to September 21, 1995, 
for a grant of service connection for Meniere's disease, with 
endolymphatic hydrops, bilateral defective hearing and 
tinnitus.

(The issue of whether a December 1986 Board decision 
contained clear and unmistakable error (CUE) in its denial of 
service connection for Meniere's disease and defective 
hearing is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  That rating decision granted service 
connection for Meniere's disease with endolymphatic hydrops, 
bilateral defective hearing and tinnitus on the basis of new 
and material evidence, and granted a 100 percent evaluation 
effective September 21, 1995.  The veteran has appealed the 
effective date of the grant of service connection.  The 
veteran had active service from January 1941 to January 1947.  
In November 1998, the Board remanded this claim.  The 
requested action has since been completed, and the claim has 
again been referred to the Board for review.

During the pendency of this claim, the RO has given two 
alternative effective dates for the grant of service 
connection, September 21, 1995 and October 18, 1995.  Indeed, 
the rating decision on appeal noted that the claim to reopen 
was received September 21, 1995, but in the body of the 
decision, an effective date of October 18, 1995 was noted.  
The Board also identified October 18, 1995 as the date 
service connection was granted in the November 1998 remand.  
However, the RO recognized September 21, 1995 as the 
effective date assigned, and has paid compensation effective 
October 1, 1995, the first day of the month following receipt 
of a claim.  


FINDINGS OF FACT

1.  In a December 1986 decision, the Board denied service 
connection for hearing loss and Meniere's disease.

2.  On September 21, 1995, the RO received the veteran's 
application to reopen his claim for service connection for 
hearing loss on the basis of new and material evidence.


CONCLUSION OF LAW

The criteria for an effective date for service connection for 
Meniere's disease with endolymphatic hydrops, bilateral 
defective hearing and tinnitus prior to September 21, 1995, 
are not met.  38 U.S.C.A. §§ 5107, 5110(a) (West 1991); 38 
C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective date claims are not to be determined on a "well 
grounded" basis.  The United States Court of Appeals for 
Veterans Claims (Court) has "noted that the use of the term 
'well-grounded' should be confined to an evidentiary context.  
'[W]here the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the BVA terminated 
because of the absence of legal merit or the lack of 
entitlement under the law'."  See Shields v. Brown, 8 Vet. 
App. 346, 351-352 (1995) [citing Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994)].

If a claim is reopened and granted, the effective date shall 
be the date of receipt of claim or date entitlement arose, 
whichever is later, and where new and material evidence other 
than service department records is received within the appeal 
period or prior to appellate decision, the effective date 
will be as though the former decision had not been rendered.  
If such evidence is received after final disallowance, the 
effective date shall be the date of receipt of new claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (r),(q).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. 5101(a) (West 
1991); 38 C.F.R. § 3.151 (1999).  38 C.F.R. § 3.155(a) (1999) 
provides that any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs, from a 
claimant, may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  Under certain 
circumstances VA medical records may constitute in informal 
claim for increase or to reopen a compensation claim under 38 
C.F.R. § 3.157 (1999), but this provision is not for 
application in an initial compensation claim for a 
disability.

The history of the veteran's claim is relevant.  In a March 
1967 rating decision, the RO denied service connection for 
bilateral hearing loss, as the veteran's hearing was found to 
be within normal limits at the time of a February 1967 VA 
audiological examination.  The veteran did not appeal within 
one year of receiving notice of that decision, and thus, that 
decision became final.  See 38 U.S.C.A. § 7105(b)(1),(c) 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).  

Thereafter, the veteran attempted to reopen his claim, and a 
January 1981 rating decision continued the previous denial of 
service connection for hearing loss; Meniere's disease was 
not considered by the RO as part of his claim for service 
connection.  The veteran did appeal that decision, and a 
March 1982 Board decision denied service connection for 
hearing loss.  That decision is final.  See 38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. §§ 20.1100, 20.1105 (1999).

The veteran subsequently attempted to reopen his claim, and 
in a February 1984 rating decision, the RO denied service 
connection for both hearing loss and Meniere's disease.  The 
veteran appealed that decision, and in July 1985, the Board 
remanded the claim for further development.  However, in 
December 1986, the Board denied service connection for 
hearing loss and Meniere's disease.  That decision is 
likewise final absent CUE, which is discussed in a separate 
Board decision.  Id.

On September 21, 1995, the RO received by facsimile 
transmission, another application to reopen the claim for 
service connection for hearing loss on the basis of new and 
material evidence.  After developing the claim, the RO 
granted service connection for Meniere's disease with 
endolymphatic hydrops, bilateral defective hearing and 
tinnitus in a June 1996 rating decision on appeal, finding 
that such warranted a 100 percent disability evaluation, 
effective September 21, 1995, the date of receipt of the 
claim.  This appeal followed, with the veteran challenging 
the effective date of the grant of service connection.

During the course of this claim, the veteran was provided two 
hearings before an RO hearing officer, in February 1997 and 
in April 1999.  In addition, the veteran was provided two 
hearings before two individual Board members, in April 1998 
and in October 1999.  As the veteran's central arguments were 
presented at all four hearings, a detailed discussion of each 
hearing is not needed; his arguments are summarized here. 

The veteran has essentially testified that shortly before his 
separation from service he had dizziness and vomiting.  He 
continued that he initially filed a claim for service 
connection for hearing loss in 1967, and that by the early 
1970s he was having attacks of vertigo at least twice a week.  
He has further related that the Social Security 
Administration found him disabled around 1979, mostly as a 
result of his Meniere's disease.  

In this case, as noted above, for claims which are reopened 
after final disallowance on the basis of new and material 
evidence, the effective date shall be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii), (r).  A reopened claim 
is defined as "[a]ny application for a benefit received after 
final disallowance of an earlier claim . . . ." 38 C.F.R. § 
3.160(e) (1999).  With respect to the veteran's Meniere's 
disease and hearing loss claims, it is clear that the record 
contains at least one prior Board decision on both issues and 
several rating decisions and one Board decision on the issue 
of hearing loss.  In fact, the veteran does not dispute that 
there are final decisions with respect to the issues of 
service connection for Meniere's disease and hearing loss.  
He essentially argues that the prior December 1986 decision 
which denied both claims was clearly and unmistakably 
erroneous.  However, the Board, in a decision being issued 
simultaneously with this decision, has determined that there 
is no CUE in the prior decision such as would afford the 
veteran an earlier effective date.  The Board has carefully 
reviewed the record and does not find any document that could 
be construed as an earlier request to reopen the previously 
denied claim for service connection for hearing loss or 
Meniere's disease that was not adjudicated by the RO prior to 
the September 1995 request to reopen the veteran's claim.  
The September 1995 date must be considered the date of the 
reopened claim for service connection for hearing loss and 
Meniere's disease.  Accordingly, in this case, the law 
clearly provides that benefits cannot be paid for any time 
earlier than the date of receipt of the reopened claim, 
September 21, 1995.  There is no provision for paying 
benefits from an earlier date based on the veteran's 
assertion that his ear related disabilities existed from an 
earlier date.  Such disabilities clearly did, but evidence to 
establish service connection for his hearing loss and 
Meniere's disease was not received earlier than the September 
21, 1995, date of receipt of his reopened claim.




ORDER

An effective date prior to September 21, 1995 for a grant of 
service connection for Meniere's disease with endolymphatic 
hydrops, bilateral defective hearing and tinnitus is denied.



		
	S. L. KENNEDY
	Veterans Law Judge
Board of Veterans' Appeals

 

